959 F.2d 231
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.John E. LOVE, Plaintiff-Appellant,v.DUKE UNIVERSITY, Defendant-Appellee.
No. 91-2263.
United States Court of Appeals,Fourth Circuit.
Argued: March 4, 1992Decided: March 30, 1992

ARGUED: Robert James Willis, JONES, AVERY & WILLIS, Raleigh, North Carolina, for Appellant.
Karen Marie Moran, FULBRIGHT & JAWORSKI, Washington, D.C., for Appellee.
ON BRIEF: John M. Simpson, FULBRIGHT & JAWORSKI, Washington, D.C., for Appellee.
Before HALL and LUTTIG, Circuit Judges, and SIMONS, Senior United States District Judge for the District of South Carolina, sitting by designation.
PER CURIAM:


1
John E. Love appeals a summary judgment entered for defendant Duke University in Love's action alleging claims for violations of 42 U.S.C. § 1981 and 42 U.S.C. § 2000d et seq., and a pendent claim for breach of contract under North Carolina law.  We have considered the briefs and arguments of the parties, and affirm the judgment of the district court for the reasons stated by that court in its memorandum opinion.   Love v. Duke University, No. CA-90-517-1 (M.D.N.C. Sept. 27, 1991).

AFFIRMED